Letton, J.,
concurs in affirmance, and dissents from modification of decree.
•I concur in the affirmance, hut dissent from the modification of the decree. The result of the modification is to hold that one who ratifies an illegal act by seeking to sustain in court the validity of. notes improperly extorted by duress may, even after the statute of limitations has run by reason of the delay caus*126ed by the suit, recover upon tbe original cause of action, if any. It gives one who ratifies tbe act of a wrongdoer the option to sue upon the notes, and, if unsuccessful, to retrace his steps 'and begin again after the statute has run.
Mokrissey, O. J., concurs in this special concurrence and dissent.